Name: Commission Regulation (EEC) No 2092/86 of 3 July 1986 on the supply of various consignments of cereals and rice to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/8 Official Journal of the European Communities 4. 7. 86 COMMISSION REGULATION (EEC) No 2092/86 of 3 July 1986 on the supply of various consignments of cereals and rice to the League of Red Cross Societies (LRCS) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 3768/85 (*), and in particular Article 25 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 1 200 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 352, 14. 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 139 , 24 . 5 . 1986, p. 29 . ( «) OJ No L 281 , 1 . 11 . 1975, p. 1 .M OJ No L 362, 31 . 12 . 1985, p. 8 . (6) OJ No L 192, 26 . 7. 1980, p . 11 . O OJ No L 371 , 31 . 12 . 1985, p . 1 . 4. 7 . 86 Official Journal of the European Communities No L 180/9 ANNEX I 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Philippines 4. Product to be mobilized : common wheat 5 . Total quantity : 100 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75005 Paris (TÃ ©lex 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal and and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 11,5 % minimum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by, in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / MANILA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Manila 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 July 1986 16 . Shipment period : 1 to 20 August 1986 17 . Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 180/ 10 Official Journal of the European Communities 4. 7 . 86 ANNEX II 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5 . Total quantity : 1 50 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestra 81 , I-Roma (telex : 613003). 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1 569/77 (OJ No L 174, 14 . 7 . 1977, p. 15), as last amended by Regulation (EEC) No 2262/85 (OJ No L 21 1 , 8 . 8 . 1985, p. 23). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR DISTRIBUTION GRATUITE / TUNIS' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Tunis 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 15 July 1986 16. Shipment period : 1 to 20 August 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Tunisia c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi, B-1049 Brussels . 4. 7. 86 Official Journal of the European Communities No L 180/ 11 ANNEX III 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-121 1 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : India 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5. Total quantity : 69 tonnes (200 tonnes of cereals) 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags (in 20-foot containers) :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by, in letters at least 5 cm high : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / CALCUTTA' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Calcutta 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 July 1986 16. Shipment period : 1 to 20 August 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in India, c/o 'Diplomatic Bag', Berlaymont 1 / 123,200 , rue de la Loi , B-1049 Brussels . No L 180/ 12 Official Journal of the European Communities 4. 7 . 86 ANNEX IV 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Bangladesh 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 69 tonnes (200 tonnes of cereals) 6. Number of lots : one 7; Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 1 5 cm followed by, in letters at least 5 cm high : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / CHITTA ­ GONG' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Chittagong 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 14 July 1986 16 . Shipment period : 1 to 20 August 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Bangladesh, c/o 'Diplomatic Bag', Berlaymont 1 / 123,200, rue de la Loi , B-1049 Brussels . 4. 7. 86 Official Journal of the European Communities No L 180/ 13 ANNEX V 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-121 1 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Indonesia 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 104 tonnes (300 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 ,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10. Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : 'RICE / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES / FOR FREE DISTRIBUTION / JAKARTA' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Jakarta 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 July 1986 16 . Shipment period : 1 to 20 August 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Indonesia, c/o 'Diplomatic Bag', Berlaymont 1 / 123,200 , rue de la Loi , B-1049 Brussels . No L 180/ 14 Official Journal of the European Communities 4. 7 . 86 ANNEX VI 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3. Place or country of destination : Algeria 4 . Product to be mobilized : wholly milled long grain rice (non-parboiled) 5 . Total quantity : 35 tonnes ( 100 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR DISTRIBUTION GRATUITE / ALGER' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Algiers 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 July 1986 16. Shipfnent period : 1 to 20 August 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Algeria, c/o 'Diplomatic Bag', Berlaymont 1 / 123,200, rue de la Loi, B-1049 Brussels . 4. 7 . 86 Official Journal of the European Communities No L 180/ 15 ANNEX VII 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©lex : 22555 LRCS CH) 3 . Place or country of destination : Morocco 4. Product to be mobilized : wholly milled long grain rice (non-parboiled) 5. Total quantity : 52 tonnes (150 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5% maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR DISTRIBUTION GRATUITE / CASABLANCA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Casablanca 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 14 July 1986 16. Shipment period : 1 to 20 August 1986 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Morocco, c/o 'Diplomatic Bag', Berlaymont 1 / 123,200, rue de la Loi , B-1049 Brussels .